IN THE COURT OF APPEALS OF IOWA

                                  No. 13-0471
                             Filed August 27, 2014

HUMBERTO PELAES,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Richard G. Blane II,

Judge.



       Humberto Pelaes appeals the dismissal of his second application for

postconviction relief. AFFIRMED.



       Michael J. Piper of Dickey & Campbell Law Firm, P.L.C., Des Moines, for

appellant.

       Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, John P. Sarcone, County Attorney, and Jeffrey Noble, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                         2



BOWER, J.

       Humberto Pelaes appeals the dismissal of his second application for

postconviction relief (PCR).      He contends his second PCR counsel was

ineffective in failing to argue and present evidence of the inaccuracy of the

Spanish version of the form he signed to waive his Miranda rights. He also

contends counsel was ineffective by acknowledging he presented false evidence

in his affidavit regarding the Spanish version of the form.

       In dismissing Pelaes’s second PCR application, the district court found

Pelaes had acknowledged, through counsel, that he presented false evidence in

his affidavit.   See Iowa Code § 610A.2(1)(c) (2011) (stating the court may

dismiss a PCR action if the inmate has knowingly presented false testimony or

evidence). The court also dismissed the application under Iowa Code section

822.8, which bars all claims not brought in the original PCR action unless there is

sufficient reason for not asserting the claim in the earlier action. Because Pelaes

does not challenge the finding he provided insufficient reason for failing to raise

the issue in the first PCR action, we affirm. See Iowa R. App. P. 6.903(2)(g)

(providing failure to cite authority in support of an issue may be deemed waiver of

that issue); State v. Dewitt, 811 N.W.2d 460, 467 (Iowa 2012) (noting we may

affirm the district court upon any ground raised that would properly support the

ruling).

       AFFIRMED.